NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

In the Interest of A.H., a child,        )
                                         )
                                         )
S.V.,                                    )
                                         )
               Appellant,                )
                                         )
v.                                       )         Case No. 2D19-1930
                                         )
DEPARTMENT OF CHILDREN and               )
FAMILIES and GUARDIAN AD LITEM           )
PROGRAM,                                 )
                                         )
               Appellees.                )
                                         )

Opinion filed October 18, 2019.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Circuit Judge.

Scott L. Robbins of Scott Robbins Law,
Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus,
Assistant Attorney General, Tampa,
for Appellee.

Thomasina Moore, Statewide Director of
Appeals, Tallahassee, and Manuel Farach,
Fort Lauderdale, for Appellee Guardian ad
Litem Program.


PER CURIAM.
           Affirmed.



MORRIS, and ATKINSON and SMITH, JJ., Concur.




                                   -2-